PALLADINO, Judge.
Bernard Snyder (Snyder) appeals from an order of the Administrative Office of Pennsylvania Courts (AOPC) which terminated Snyder’s medical insurance coverage as of January 5, 1989. Snyder did not argue the merits of this case, admitting that this case is controlled by our opinion in Snyder v. State Employes’ Retirement Board, 128 Pa. Commonwealth Ct. 100, 562 A.2d 1000 (1989). For the reasons set forth in Snyder, we affirm the order of the AOPC.
CRUMLISH, Jr., President Judge, did not participate in the decision in this case.
McGINLEY and SMITH, JJ., dissent.
ORDER
AND NOW, April 2, 1990, the order of the Administrative Office of Pennsylvania Courts in the above-captioned matter is affirmed.